          Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 1 of 89



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   1/8/2020
UNITED STATES OF AMERICA,

                       -against-
                                                                           ORDER
                                                                        18-CR-567 (VSB)
CHRISTOPHER COLLINS, et al.

                                   Defendant.


VERNON S. BRODERICK, United States District Judge:

         As the parties are aware Defendant Christopher Collins sentencing is scheduled for

January 17, 2020. In connection with sentencing, members of the public have submitted the

attached letters to my chambers. The letters have been redacted consistent with the Southern

District of New York’s Notice Regarding Privacy and Public Access.

SO ORDERED.

Dated:     January 8, 2020
           New York, New York

                                                                    ______________________
                                                                    Vernon S. Broderick
                                                                    United States District Judge
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 2 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 3 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 4 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 5 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 6 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 7 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 8 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 9 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 10 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 11 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 12 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 13 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 14 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 15 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 16 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 17 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 18 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 19 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 20 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 21 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 22 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 23 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 24 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 25 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 26 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 27 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 28 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 29 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 30 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 31 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 32 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 33 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 34 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 35 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 36 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 37 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 38 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 39 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 40 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 41 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 42 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 43 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 44 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 45 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 46 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 47 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 48 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 49 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 50 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 51 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 52 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 53 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 54 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 55 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 56 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 57 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 58 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 59 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 60 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 61 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 62 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 63 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 64 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 65 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 66 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 67 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 68 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 69 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 70 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 71 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 72 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 73 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 74 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 75 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 76 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 77 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 78 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 79 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 80 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 81 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 82 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 83 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 84 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 85 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 86 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 87 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 88 of 89
Case 1:18-cr-00567-VSB Document 150 Filed 01/08/20 Page 89 of 89
